Exhibit 10.14


PIPER JAFFRAY COMPANIES
AMENDED AND RESTATED
2003 ANNUAL AND LONG-TERM INCENTIVE PLAN




PERFORMANCE SHARE UNIT AGREEMENT


Name of Employee:[___________]
Target No. of Performance Share Units Covered:
[___________]
Maximum No. of Performance Share Units Covered:
[___________]
Date of Issuance: [___________]



This is a Performance Share Unit Agreement (“Agreement”) between Piper Jaffray
Companies, a Delaware corporation (the “Company”), and the above-named employee
of the Company (the “Employee”).


Recitals


WHEREAS, the Company maintains the Piper Jaffray Companies Amended and Restated
2003 Annual and Long-Term Incentive Plan, as amended from time to time (the
“Plan”);


WHEREAS, the Board of Directors of the Company has delegated to the Compensation
Committee (the “Committee”) the authority to determine the awards to be granted
under the Plan; and


WHEREAS, the Committee or its delegee has determined that the Employee is
eligible to receive an award under the Plan in the form of performance share
units and has set the terms thereof;


NOW, THEREFORE, the Company hereby grants this award to the Employee under the
terms set by the Committee as follows.




--------------------------------------------------------------------------------






Terms and Conditions* 


1.    Grant of Performance Share Units.


(a)    Subject to the terms and conditions of this Agreement, the Company has
granted to the Employee the number of Performance Share Units specified at the
beginning of this Agreement (collectively the “Performance Share Units,” and
each a “Performance Share Unit.”) Each Performance Share Unit represents the
right to receive a Share and dividend equivalent amounts corresponding to the
Share, subject to the terms and conditions of this Agreement and the Plan.


(b)    The Performance Share Units granted to the Employee shall be credited to
an account in the Employee’s name. This account shall be a record of
book-keeping entries only and shall be utilized solely as a device for the
measurement and determination of the number of Shares to be granted to or in
respect of the Employee pursuant to this Agreement.


2.    Vesting. Except as provided in Section 4, the Performance Share Units will
vest on the last day of the Performance Period to the extent such Performance
Share Units are earned pursuant to Section 3.


3.    Earned Performance Share Units. If the Employee remains continuously
employed (including during the continuance of any leave of absence as approved
by the Company or an Affiliate) by the Company or an Affiliate, the Employee
shall earn the number of Performance Share Units determined by taking the sum of
the percentages earned in the tables shown in Section 3(a) and 3(b) below, and
multiplying the sum percentage times the target number of Performance Share
Units specified at the beginning of this Agreement.


(a)    The number of the Performance Share Units that will be earned pursuant to
this Section 3(a) will be determined by reference to the Company’s Total
Shareholder Return relative to the Total Shareholder Return of the Peer Group as
provided in the table below:


Company Total Shareholder Return
Relative to Peer Group
% of Performance Share Units Earned
Below 35th percentile
 
0%
35th percentile (threshold)
 
25%
50th percentile (target)
 
50%
75th percentile or above (maximum)
 
75%

Note: Interpolation between points in the table above will be on a straight-line
basis (from threshold to target and from target to maximum).






















 
* 
Unless the context indicates otherwise, terms that are not defined in this
Agreement shall have the meaning set forth in the Plan.





2

--------------------------------------------------------------------------------






(b)    The number of the Performance Share Units that will be earned pursuant to
this Section 3(b) will be determined by reference to the Company’s Average
Adjusted Return on Equity as provided in the table below:


Company
Average Adjusted Return on Equity
 
% of Performance Share Units Earned
Below 8.5%
 
0%
8.5% (threshold)
 
25%
13.5% (target)
 
50%
15.5% or greater (maximum)
 
75%

Note: Interpolation between points in the table above will be on a straight-line
basis (from threshold to target and from target to maximum).


(c)    As used in this Agreement, the following terms have the meanings provided
below:


(i)    “Adjusted Earnings” is equal to the net income attributable to the
Company as set forth in the Company’s published fiscal year-end financial
disclosures, as adjusted to exclude (1) revenues and expenses related to
non‑controlling interests; (2) amortization of intangible assets related to
acquisitions; (3) compensation and non-compensation expenses for
acquisition-related agreements; (4) restructuring and acquisition integration
costs; (5) losses related to the impairment of goodwill and other intangible
assets; (6) adjustments resulting from a change in an existing, or application
of a new, accounting principle that is not applied on a fully retroactive basis;
and (7) other expenses, losses, income or gains that are separately disclosed
and are unusual in nature or infrequent in occurrence (collectively, items #1
through #7 are the “Adjustment Items”). In each case, each Adjustment Item that
is applied to determine the Adjusted Earnings shall be adjusted for any tax
benefit associated with the Adjustment Item as reported in the net income
attributable to the Company. The Committee may exercise discretion to not make
adjustment for one or more Adjustment Items, orany amount of an Adjustment Item,
when determining Adjusted Earnings, but only if the exercise of discretion
reduces amounts payable under this award.


(ii)    “Adjusted Return on Equity” is equal to the Company’s Adjusted Earnings
divided by the Average Annual Shareholders’ Equity.


(iii)    “Average Adjusted Return on Equity” is equal the average of the
Adjusted Return on Equity for each of the three fiscal years in the Performance
Period.


(iv)    “Average Annual Shareholders’ Equity” is equal to the average of the
total common shareholders’ equity (which is the total shareholders’ equity less
amounts attributed to noncontrolling interests) as set forth in the Company’s
published quarterly financial disclosures during the fiscal year, as adjusted to
reflect appropriate adjustments to total common shareholders’ equity in the
event that an adjustment is made to Adjusted Earnings under the Adjustment Item
provided in item #5 of Section 3(c)(i). The Committee may exercise discretion to
not make an adjustment when determining Average Annual Shareholders’ Equity, but
only if the exercise of discretion reduces amounts payable under this award.


(v)    “Beginning Price” with respect to a company means the average closing
price of a share of common stock of such company as reported by such company’s
primary national securities market or exchange at the end of each trading day
during the 60 calendar days immediately prior to the first day of the
Performance Period.


3

--------------------------------------------------------------------------------






(vi)    “Dividends” with respect to a company means the per share amount of each
cash or stock dividend paid by such company with respect to its common stock
during the Performance Period. All such dividends will be deemed to be
reinvested in such company’s common stock for purposes of calculating Total
Shareholder Return hereunder.


(vii)    “End Price” with respect to a company means the average closing price
of a share of common stock of such company as reported by such company’s primary
national securities market or exchange at the end of each trading day during the
last 60 calendar days of the Performance Period.


(viii)    “Peer Group” means companies identified on Appendix A attached hereto.
If, after the date of this Agreement and prior to the end of the Performance
Period (A) a member of the Peer Group is acquired by a company not included in
the Peer Group, then the acquired company will be removed from the Peer Group
effective as of the beginning of the Performance Period; (B)a member of the Peer
Group is acquired by a company that is included in the Peer Group, then the
acquired company will be removed from the Peer Group effective as of the
beginning of the Performance Period and the acquiring company (or its successor,
by merger or otherwise) will remain a member of the Peer Group subject to the
other terms of this Section 3(c)(iv); and (C) any member of the Peer Group
ceases continuing operations or ceases to be traded on a national securities
market or exchange (other than in connection with an acquisition of such
company), then such company will continue to be a member of the Peer Group and
the End Price for such company will be deemed to be zero.


(ix)    “Performance Period” means the 36-month period beginning on January 1,
2019 and ending on December 31, 2021.


(x)    “Total Shareholder Return” with respect to a company means ((End Price +
Dividends) - Beginning Price) / Beginning Price.


(xi)    The Beginning Price, End Price and amount of Dividends for the Company
and each company that is part of the Peer Group shall be adjusted by the
Committee to account for any change in capitalization such as a stock split or a
corporate transaction (such as any merger, consolidation, separation, including
a spin-off, or other distribution of stock or property of such company
(including any extraordinary cash or stock dividend)) in the Committee’s sole
discretion.


(d)    Notwithstanding the foregoing, if the Employee’s employment with the
Company or an Affiliate terminates because of the Employee’s death or long-term
disability (as defined in the Company’s long-term disability plan, as the same
may be amended hereafter, a “Disability”), then the number of Performance Share
Units that will be earned will equal the number of Performance Share Units that
would otherwise be earned pursuant to Sections 3(a) and 3(b) but for the
Employee’s termination.


(e)    Notwithstanding the foregoing, if the Employee’s employment by the
Company or an Affiliate terminates as a result of a Severance Event (as defined
in the Company’s Severance Plan, as the same may be amended hereafter, and as
determined in the sole discretion of the Company), then the number of
Performance Share Units that will be earned will equal (i) the number of
Performance Share Units that would otherwise be earned pursuant to Sections 3(a)
and 3(b) but for the Employee’s termination multiplied by (ii) a fraction, (x)
the numerator of which is the number of days during the Performance Period up to
and including the date of termination of the Employee’s employment with the
Company or an Affiliate and (y) the denominator of which is the total number of
days in the Performance Period (the “Pro Rata Vesting Portion”).




4

--------------------------------------------------------------------------------




(f)    Notwithstanding the foregoing, if the Employee’s employment by the
Company or an Affiliate terminates under circumstances qualifying as a
“Retirement” (as defined below), then the Company shall offer the Employee an
opportunity to sign a Post-Termination Agreement and execute a general release
of all claims against the Company and its Affiliates on a form provided by the
Company for this purpose and within the timeframe designated by the Company.


If the Employee signs a Post-Termination Agreement, and thereafter complies with
the Employee’s obligations under such Post-Termination Agreement, including the
obligation to refrain from engaging in any Restricted Activities (as defined
below) for the duration of the Performance Period, and the Employee signs and
does not rescind the general release as described above, then the unvested
Performance Share Units shall not be forfeited, but rather, the Employee shall
continue to have the opportunity to earn the number of Performance Share Units
that would otherwise be earned pursuant to Sections 3(a) and 3(b) but for the
Employee’s Retirement provided that the Employee continuously refrains from
engaging in all Restricted Activities for the duration of the remaining
Performance Period.


For purposes of this Agreement, the termination of an Employee’s employment is
deemed to qualify as a “Retirement” if the Employee’s employment terminates for
any reason other than Cause, and, at the time of such termination, the Employee
satisfies the following two conditions: (1) the Employee has provided at least
five years of service as an employee to the Company, and (2) the sum of the
Employee’s age at the time of termination and the Employee’s total years of
service to the Company is greater than seventy (70).


(g)    Notwithstanding the foregoing, if the Employee’s employment with the
Company or an Affiliate is terminated by the Company or an Affiliate without
Cause and such termination does not occur under circumstances qualifying as a
Retirement, then the Company shall offer the Employee an opportunity to sign a
Post-Termination Agreement and execute a general release of all claims against
the Company and its Affiliates on a form provided by the Company for this
purpose and within the timeframe designated by the Company.


If the Employee signs a Post-Termination Agreement, and thereafter complies with
the Employee’s obligations under such Post-Termination Agreement, including the
obligation to refrain from engaging in any Restricted Activities (as defined
below) for the duration of the Performance Period, and the Employee signs and
does not rescind the general release as described above, then the unvested
Performance Share Units shall not be forfeited, but rather, the Employee shall
continue to have the opportunity to earn the Pro Rata Vesting Portion provided
that the Employee continuously refrains from engaging in all Restricted
Activities for the duration of the remaining Performance Period.


(h)    Except as expressly provided herein, if the Employee’s employment with
the Company or an Affiliate terminates under any other circumstances (whether
voluntary or involuntary), then the Performance Share Units shall cease vesting
and shall be deemed forfeited upon the termination of the Employee’s employment.


(i)    The Performance Share Units that are earned pursuant to this Section 3
will be determined by the Committee’s certification of attainment of the
applicable Performance Goal hereunder as provided in Section 5.


4.    Change in Control. If a Change in Control occurs during the Performance
Period prior to any forfeiture of the unvested Performance Share Units in
accordance with Section 6, then, notwithstanding the other terms of this
Agreement or Section 7 of the Plan:




5

--------------------------------------------------------------------------------




(a)    If the Change in Control occurs within the first fiscal year of the
Performance Period, the Employee shall be entitled to receive Shares of
Restricted Stock (each a “Restricted Share” and collectively the “Restricted
Shares”), under the Agreement based on, and assuming that, performance would
have been achieved at the target level. Accordingly, the target number of
Performance Share Units automatically will become an equal number of Restricted
Shares (and no additional Performance Share Units shall be eligible to vest
under this Agreement), and, on the closing date of the Change in Control, the
Company will cause its transfer agent to make a book entry in the transfer
agent’s records in the name of the Employee (unless the Employee requests a
certificate evidencing the Restricted Shares).


(b)    If the Change in Control occurs within the second or third fiscal year of
the Performance Period, the Employee shall be entitled to receive Restricted
Shares based on performance achieved as if the Change in Control were the last
day of the Performance Period. For purposes of determining Adjusted Return on
Equity for the fiscal year in which the Change in Control occurs, net income and
the average of the total common shareholders’ equity as set forth in the
Company’s published quarterly financials for the fiscal quarter ending
immediately prior to the date of the Change in Control shall be used.
Accordingly, the number of Performance Share Units determined to have been
earned under this paragraph shall automatically become an equal number of
Restricted Shares (and no additional Performance Share Units shall be eligible
to vest under this Agreement), and, on the closing date of the Change in
Control, the Company will cause its transfer agent to make a book entry in the
transfer agent’s records in the name of the Employee (unless the Employee
requests a certificate evidencing the Restricted Shares).


(c)    The Employee shall have all of the rights of a shareholder with respect
to the Restricted Shares. All restrictions provided for in this Section 4 will
apply to each Restricted Share and to any other securities distributed with
respect to that Restricted Share. Each Restricted Share will remain restricted
and subject to forfeiture to the Company unless and until that Restricted Share
has vested in the Employee in accordance this Section 4. Each book entry (or
stock certificate if requested by the Employee) evidencing any Restricted Share
may contain such notations or legends and stock transfer instructions or
limitations as may be determined or authorized by the Company in its sole
discretion. If a certificate evidencing any Restricted Share is requested by the
Employee, the Company may, in its sole discretion, retain custody of any such
certificate throughout the period during which any restrictions are in effect
and require, as a condition to issuing any such certificate, that the Employee
tender to the Company a stock power duly executed in blank relating to such
custody. The Company will not be required (i) to transfer on its books any
Restricted Shares that have been sold or otherwise transferred in violation of
any of the provisions of this Agreement or (ii) to treat as owner of the
Restricted Shares or to accord the right to vote or pay dividends to any
purchaser or other transferee to whom the Restricted Shares shall have been so
transferred.


(d)    Provided the Employee remains continuously employed (including during the
continuance of any leave of absence as approved by the Company or an Affiliate)
by the Company or an Affiliate after the closing of the Change in Control
through the end of the Performance Period, all unvested Restricted Shares as of
the last day of the Performance Period will vest on such date.


(e)    If the Employee’s employment with the Company or an Affiliate is
terminated after the closing of the Change in Control and prior to the end of
the Performance Period (i) by the Company or an Affiliate without Cause, (ii) by
the Employee for Good Reason, or (iii) in connection with the Employee’s death
or Disability, all unvested Restricted Shares will vest on the date of
termination of the Employee’s employment with the Company or an Affiliate.


(f)     If the Employee elects to terminate his or her employment with the
Company or an Affiliate after the closing of the Change in Control and prior to
the end of the Performance Period by the Employee under circumstances qualifying
as a Retirement, then the Employee shall be given the opportunity to sign a


6

--------------------------------------------------------------------------------




Post-Termination Agreement and execute a general release of all claims against
the Company and its Affiliates on a form provided by the Company for this
purpose and within the timeframe designated by the Company.


If the Employee signs a Post-Termination Agreement, and thereafter complies with
the Employee’s obligations under such Post-Termination Agreement, including the
obligation to refrain from engaging in any Restricted Activities (as defined
below) for the duration of the Performance Period, and the Employee signs and
does not rescind the general release as described above, then all unvested
Restricted Shares as of the last day of the Performance Period will vest on such
date.


(g)     If the Employee’s employment with the Company or an Affiliate is
terminated under any other circumstances (whether voluntary or involuntary),
then all unvested Restricted Shares shall cease vesting and shall be deemed
forfeited upon the termination of the Employee’s employment.


(h)    If the Change in Control is a Corporate Transaction, the Company shall
arrange for the surviving entity or acquiring entity (or the surviving or
acquiring entity’s parent company) to assume or continue the Award evidenced
hereby or to substitute a similar award for the Award evidenced hereby, in each
case as determined by the Committee in its sole discretion.


(i)    For purposes of this Agreement,


(i)    “Good Reason” means (1) a material diminution of the Employee’s duties;
(2) a significant, adverse reduction in the Employee’s title; or (3) any
relocation of the Employee’s principal place of business to a location more than
a 30 mile radius from its current location; and


(ii)    “Cause” means (1) the Employee’s continued failure to substantially
perform his or her duties with the Company or an Affiliate after written demand
for substantial performance is delivered to the Employee; (2) the Employee’s
conviction of a crime (including a misdemeanor) that, in the Company’s
determination, impairs the Employee’s ability to perform his or her duties with
the Company or an Affiliate, (3) the Employee’s violation of any policy of the
Company or an Affiliate that the Company deems material; (4) the Employee’s
violation of any securities law, rule or regulation that the Company deems
material; (5) the Employee’s engagement in conduct that, in the Company’s
determination, exposes the Company or an Affiliate to civil or regulatory
liability or injury to their reputations; (6) the Employee’s engagement in
conduct that would subject the Employee to statutory disqualification pursuant
to Section 15(b) of the Exchange Act and the regulations promulgated thereunder;
or (7) the Employee’s gross or willful misconduct, as determined by the Company.


5.    Settlement.


(a)    After any Performance Share Units vest in accordance with Section 2, the
Company shall cause to be issued to the Employee, or to the Employee’s
designated beneficiary or estate in the event of the Employee’s death, one Share
in payment and settlement of each vested Performance Share Unit. The Committee
shall certify the Total Shareholder Return and the Average Adjusted Return on
Equity of the Company and the number of Performance Share Units (if any) that
are earned pursuant to the terms and conditions hereof, and the Company shall
cause the Shares issuable in connection with the vesting of any such Performance
Share Units to be issued, on or before the 15th day of the third calendar month
after the date on which the vesting of Performance Share Units occurs, and the
Employee shall have no power to affect the timing of such issuance. Such
issuance shall be evidenced by a stock certificate or appropriate entry on the
books of the Company or a duly authorized transfer agent of the Company, shall
be subject to the tax withholding provisions of Section 8, and shall be in
complete settlement and satisfaction of such vested Performance Share Units.
Notwithstanding the foregoing, if the ownership of or issuance of Shares


7

--------------------------------------------------------------------------------




to the Employee as provided herein is not feasible due to applicable exchange
controls, securities or tax laws or other provisions of applicable law, as
determined by the Committee in its sole discretion the Employee or the
Employee’s legal representative shall receive cash proceeds in an amount equal
to the Fair Market Value (as of the date the applicable Performance Share Units
are vested) of the Shares otherwise issuable to the Employee or the Employee’s
legal representative, net of any amount required to satisfy withholding tax
obligations as provided in Section 8.


(b)    Upon the vesting of any Restricted Shares, such vested Restricted Shares
will no longer be subject to forfeiture as provided in Section 6 and the Company
will, or will cause its transfer agent to, remove all notations and legends and
revoke all stock transfer instructions from the book entry or stock certificate
evidencing the Restricted Shares so vested as may have been made or given as a
result of the terms of this Agreement, and the Company will deliver to the
Employee, or the Employee’s designated beneficiary or estate in the event of the
Employee’s death, all certificates (or replacement certificates removing all
legends contemplated hereby) in the Company’s custody relating to the Restricted
Shares.


(c)    Notwithstanding the foregoing, if the common equity of the surviving
entity or acquiring entity (or the surviving or acquiring entity’s parent
company) in any Corporate Transaction is not listed or quoted on an established
securities market at the time of vesting of any Restricted Shares, the Company
will deliver to the Employee or the Employee’s designated beneficiary or estate
in the event of the Employee’s death, in lieu of shares of capital stock not
subject to restrictions pursuant hereto, cash in an amount equal to the Fair
Market Value (as of the date of closing of the Corporate Transaction) of the
Restricted Shares vested pursuant to the terms hereof, net of any amount
required to satisfy withholding tax obligations as provided in Section 8.


6.    Forfeiture. If (i) the Employee attempts to pledge, encumber, assign,
transfer or otherwise dispose of any of the Performance Share Units or, prior to
vesting, any Restricted Shares without the Committee’s prior written consent or
other than by will or by the laws of descent and distribution, or if the
Performance Share Units or Restricted Shares become subject to attachment or any
similar involuntary process in violation of this Agreement; (ii) the Employee
breaches any of the restrictive covenants provided by Section 9; or (iii) the
Employee’s employment with the Company or an Affiliate is terminated (1) by the
Company for Cause; or (2) under any other circumstance other than (A) due to the
Employee’s death or Disability, or (b) by the Employee for Good Reason following
a Change in Control, and the Employee does not enter into the Post-Termination
Agreement or fails to comply with the terms and conditions of the
Post-Termination Agreement, including execution of a general release of all
claims against the Company and any designated Affiliates and their respective
agents, on a form provided by the Company for this purpose and within the
timeframe designated by the Company, that becomes effective and enforceable,
then any Performance Share Units or Restricted Shares (as applicable) that have
not previously vested automatically will be forfeited by the Employee. Any
Performance Share Units or Restricted Shares that are unvested as of the last
day of the Performance Period also shall be forfeited.
7.    Stockholder Rights. The Performance Share Units do not entitle the
Employee to any rights of a stockholder of the Company. Notwithstanding the
foregoing, the Employee shall accumulate an unvested right to payment of cash
dividend equivalents on the Shares underlying Performance Share Units with
respect to any cash dividends paid on the Shares that have a record date on or
after the Date of Issuance. Such dividend equivalents will be in an amount of
cash per Performance Share Unit equal to the cash dividend paid with respect to
one Share. The Employee shall be entitled solely to payment of accumulated
dividend equivalents with respect to the number of Performance Share Units equal
to the number of Shares (or Restricted Shares) ultimately issued to the Employee
pursuant to this Agreement. Dividend equivalents will be paid to the Employee as
soon as administratively possible following the date that the Shares (or
Restricted Shares) are issued to the Employee. The Employee shall not be
entitled to dividend equivalents with respect


8

--------------------------------------------------------------------------------




to dividends with a record date prior to the Date of Issuance. All dividend
equivalents accumulated with respect to forfeited Performance Share Units shall
also be irrevocably forfeited.


As of the date of issuance of Shares (or Restricted Shares) underlying
Performance Share Units, the Employee shall have all of the rights of a
stockholder of the Company with respect to any Shares (or Restricted Shares)
issued pursuant hereto, except as otherwise specifically provided in this
Agreement. The Employee’s rights with respect to the Performance Share Units and
Restricted Shares shall remain forfeitable at all times by the Employee until
satisfaction of the vesting conditions set forth herein.


8.    Tax Withholding. The parties hereto recognize that the Company or an
Affiliate may be obligated to withhold federal and state taxes or other taxes
upon the vesting of the Performance Share Units or Restricted Stock or, in the
event that the Employee elects under Code Section 83(b) to report the receipt of
the Restricted Shares as income in the year of receipt, upon the Employee’s
receipt of the Restricted Shares, and upon the payment of any cash relating to
earned dividend equivalents at the time of issuance. The Employee agrees that,
at such time, if the Company or an Affiliate is required to withhold such taxes,
the Employee will promptly pay, in cash upon demand (or in any other manner
permitted by the Committee in accordance with the terms of the Plan), to the
Company or an Affiliate such amounts as shall be necessary to satisfy such
obligation, and the issuance of Shares in connection with the vesting of any
Performance Share Units shall be conditioned upon the prior payment by the
Employee, or the establishment of arrangements satisfactory to the Committee for
the payment by the Employee, of such obligation. The Employee further
acknowledges that the Company has directed the Employee to seek independent
advice regarding the applicable provisions of the Code, the income tax laws of
any municipality, state or foreign country in which the Employee may reside, and
the tax consequences of the Employee’s death.


9.    Restricted Activities. In consideration of the grant of this award, the
Employee agrees to comply with and be bound by the following restrictive
covenants (each a “Restricted Activity” and together the “Restricted
Activities”):


(a)    the Employee will not, either during the Employee’s employment by the
Company or an Affiliate or at any time thereafter, except in connection with the
performance of the Employee’s job duties for the benefit of the Company, use,
disclose or misappropriate any Company-Confidential Information (as defined
below) unless the Company or an Affiliate consents otherwise in writing.
“Company-Confidential Information” shall have the same meaning as provided in
the Company’s Code of Ethics and Business Conduct, and shall include without
limitation any confidential, secret or proprietary knowledge or information of
the Company or an Affiliate that the Employee has acquired or become acquainted
with during the Employee’s employment with the Company or an Affiliate. For the
avoidance of doubt, nothing in this paragraph or any other provision of this
Agreement precludes you from reporting to the Company’s management or directors
or to the government, a regulator, or a self-regulatory agency conduct that you
believe to be in violation of the law, or responding truthfully to questions or
requests from the government, a regulator, a self-regulatory agency, or in a
court of law.


(b)     the Employee will not, during the Employee’s employment by the Company
or an Affiliate and during the Applicable Post-Employment Restricted Period,
directly or indirectly, on behalf of the Employee or any other person (including
but not limited to any Talent Competitor (as defined below)), solicit, induce or
encourage any person then employed, or employed within the 180-day period
preceding the Employee’s termination, by the Company or an Affiliate to
terminate or otherwise modify their employment relationship with the Company;
    
(c)    the Employee will not, during the Employee’s employment by the Company or
an Affiliate and during the Applicable Post-Employment Restricted Period, on
behalf of the Employee or any other person


9

--------------------------------------------------------------------------------




(including but not limited to any Talent Competitor (as defined below)), hire,
retain or employ in any capacity any person then employed, or employed within
the 180-day period preceding the Employee’s termination, by the Company or an
Affiliate;


(d)    the Employee will not, during the Employee’s employment by the Company or
an Affiliate and during the Applicable Post-Employment Restricted Period,
directly or indirectly, on behalf of the Employee or any other person (including
but not limited to any Talent Competitor), solicit any customer, client or
account of the Company or an Affiliate, or otherwise seek to divert any
customer, client or account of the Company or an Affiliate away from engaging in
business with the Company or an Affiliate. For purposes of this subparagraph,
“customer, client or account” shall include the following: then-current
customers, clients, or accounts of the Company or an Affiliate; any customers,
clients or accounts that had been represented by or had a business relationship
with the Company or an Affiliate within the 365-day period preceding the
Employee’s termination; and any individual, company or other form of legal
entity that had been solicited or pitched for business by the Company or an
Affiliate within the 365-day period preceding the Employee’s termination, if the
Employee was involved in any capacity in the solicitation or pitch;


(e)    the Employee will not, during the Employee’s employment by the Company or
an Affiliate and during the Applicable Post-Employment Restricted Period,
without the prior written consent of the Company or an Affiliate, (x) become a
director, officer, employee, partner, consultant or independent contractor of,
or otherwise work or provide services for, a Talent Competitor doing business in
the same geographic or market area(s) in which the Company or an Affiliate is
also doing business, or (y) acquire any material ownership or similar financial
interest in any such Talent Competitor;


(f)    the Employee will not, either during the Employee’s employment by the
Company or an Affiliate or at any time thereafter, make disparaging, derogatory,
or defamatory statements about the Company or an Affiliate in any public forum
or media; and


(g)    the Employee will not, either during the Employee’s employment by the
Company or an Affiliate or at any time thereafter, fail to cooperate fully with
and provide full and accurate information to the Company and its counsel with
respect to any matter (including any audit, tax proceeding, litigation,
investigation or governmental proceeding) with respect to which the Employee may
have knowledge or information, subject to reimbursement for actual, appropriate
and reasonable expenses incurred by the Employee.


For purposes of this Section 9, the “Applicable Post-Employment Restricted
Period” means: (i) with respect to Sections 9(b) and (c), one year following any
termination of the Employee’s employment with the Company or an Affiliate (not
including any period of notice provided by the Employee); (ii) with respect to
Section 9(d), six months following any termination of the Employee’s employment
with the Company or an Affiliate (not including any period of notice provided by
the Employee); and (iii) with respect to Section 9(e), one month following any
termination of the Employee’s employment initiated and effected by the Company
or an Affiliate without Cause, or three months following any other termination
of the Employee’s employment with the Company or an Affiliate (not including any
period of notice provided by the Employee); provided, however, that if the
Company requests that the Employee sign a Post-Termination Agreement and the
Employee voluntarily elects to sign such Post-Termination Agreement with the
Company pursuant to Section 3(f) or Section 3(g), then the Applicable
Post-Employment Restricted Period provided by the Post-Termination Agreement
shall be of the same duration as the Performance Period.


For purposes of this Section 9, a “Talent Competitor” means any corporation,
partnership, limited liability company or other business association,
organization or entity that engages in the investment banking, securities
brokerage or investment management business, including, but not limited to,
investment banks,


10

--------------------------------------------------------------------------------




sell-side broker dealers, mergers and acquisitions or strategic advisory firms,
merchant banks, hedge funds, private equity firms, venture capital firms, asset
managers and investment advisory firms.


10.    Interpretation of This Agreement. All decisions and interpretations made
by the Committee with regard to any question arising hereunder or under the Plan
shall be binding and conclusive upon the Company and the Employee. If there is
any inconsistency between the provisions of this Agreement and the Plan, the
provisions of the Plan shall govern (including, for avoidance of doubt, any
provisions under the Plan imposing limitations on the number of Performance
Share Units that may be awarded under this Agreement).


11.    Not Part of Employment Contract; Discontinuance of Employment. The
Employee acknowledges that this Agreement awards performance share units to the
Employee, but does not impose any obligation on the Company to make any future
grants or issue any future Awards to the Employee or otherwise continue the
participation of the Employee under the Plan. This Agreement does not constitute
a contract of employment, shall not give the Employee a right to continued
employment with the Company or any Affiliate, and the Company or Affiliate
employing the Employee may terminate his or her employment and otherwise deal
with the Employee without regard to the effect it may have upon him or her under
this Agreement.


12.    Binding Effect. This Agreement shall be binding in all respects on the
heirs, representatives, successors and assigns of the Employee.
13.    Choice of Law. This Agreement is entered into under the laws of the State
of Delaware and shall be construed and interpreted thereunder (without regard to
its conflict-of-law principles).
14.    Entire Agreement. This Agreement and the Plan set forth the entire
agreement and understanding of the parties hereto with respect to the issuance
of the Performance Share Units or Restricted Shares in lieu thereof and the
administration of the Plan and supersede all prior agreements, arrangements,
plans, and understandings relating to the issuance of the Performance Share
Units, Restricted Shares in lieu thereof and the administration of the Plan.
15.    Securities Law Compliance. No Shares shall be delivered upon the vesting
and settlement of any Performance Share Units unless and until the Company
and/or the Employee shall have complied with all applicable federal, state or
foreign registration, listing and/or qualification requirements and all other
requirements of law or of any regulatory agencies having jurisdiction, unless
the Committee has received evidence satisfactory to it that the Employee may
acquire such shares pursuant to an exemption from registration under the
applicable securities laws. Any determination in this connection by the
Committee shall be final, binding, and conclusive. The Company reserves the
right to legend any Share certificate or book entry, conditioning sales of such
Shares upon compliance with applicable federal and state securities laws and
regulations.
16.    Potential Clawback. This Award and any compensation associated therewith
is subject to the Company’s Incentive Compensation Recovery Policy and may be
made subject to forfeiture, recovery by the Company or other action pursuant to
any compensation recovery policy adopted by the Board or the Committee at any
time, including any amendment to the Company’s Incentive Compensation Recovery
Policy in effect as of the date hereof or in response to the requirements of
Section 10D of the Exchange Act and any implementing rules and regulations
thereunder, or as otherwise required by law. This Agreement may be unilaterally
amended by the Committee at any time to comply with any such compensation
recovery policy.


11

--------------------------------------------------------------------------------




17.    Amendment and Waiver. Except as provided in this Agreement or in the
Plan, this Agreement may be amended, waived, modified, or canceled only by a
written instrument executed by the parties or, in the case of a waiver, by the
party waiving compliance.
18.    Acknowledgment of Receipt of Copy. By execution hereof, the Employee
acknowledges having received a copy of the prospectus related to the Plan and
instructions on how to access a copy of the Plan.


IN WITNESS WHEREOF, the Employee and the Company have executed this Agreement as
of the date of issuance specified at the beginning of this Agreement.




EMPLOYEE





Printed name:




PIPER JAFFRAY COMPANIES




By     
Its




12

--------------------------------------------------------------------------------


Appendix A




List of companies contained in the KBW Capital Markets Index (KSX) as of
February 6, 2019 (excluding Piper Jaffray Companies):


1.
TD Ameritrade Holding Corp. (AMTD)

2.
Franklin Resources, Inc. (BEN)

3.
Blackrock Inc. (BLK)

4.
CBOE Holdings, Inc. (CBOE)

5.
CME Group, Inc. (CME)

6.
Eaton Vance Corp. (EV)

7.
Greenhill & Co. (GHL)

8.
The Goldman Sachs Group, Inc. (GS)

9.
Intercontinental Exchange, Inc. (ICE)

10.
Invesco Ltd. (IVZ)

11.
Jefferies Financial (JEF)

12.
Janus Henderson Group PLC (JHG)

13.
Lazard Ltd. (LAZ)

14.
Legg Mason Inc. (LM)

15.
Morgan Stanley (MS)

16.
The NASDAQ OMX Group, Inc. (NDAQ)

17.
Raymond James Financial Inc. (RJF)

18.
The Charles Schwab Corporation (SCHW)

19.
SEI Investments Company (SEIC)

20.
State Street Corporation (STT)

21.
T. Rowe Price Group Inc. (TROW)

22.
Virtu Financial (VIRT)





